Filed 5/19/14 In re T.W. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re T.W. et al., Persons Coming Under                              B248827
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. CK26583)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

LAKESHA R.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County, Rudolph A.
Diaz, Judge. Dismissed.
         Orren & Orren and Tyna Thall Orren, under appointment by the Court of Appeal,
for Defendant and Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel and
Jacklyn K. Louie, Deputy County Counsel for Plaintiff and Respondent.
       The legal guardian, Lakesha R., appeals from the juvenile court’s findings
sustaining the Welfare and Institutions Code section 387 petition. She argues the juvenile
court abused its discretion by failing to dismiss the section 387 petition based on the
lengthy delay in adjudication of the petition. We lack jurisdiction to consider the appeal
because there was no dispositional order on the section 387 petition. Accordingly, we
dismiss the appeal.
       On March 18, 2014, we asked the parties to submit supplemental briefing as to
whether the appeal should be dismissed for lack of appellate jurisdiction. The parties
agree the appeal may be dismissed on that ground. No dispositional order has been
entered. Thus, we have no jurisdiction. (In re Javier G. (2005) 130 Cal. App. 4th 1195,
1201; In re Cody C. (2004) 121 Cal. App. 4th 1297, 1301, overruled on a different point in
In re S.B. (2009) 46 Cal. 4th 529, 537, fn. 5.) However, the legal guardian urges us to
treat the appeal as an extraordinary writ petition. We have previously denied a meritless
writ petition filed by the legal guardian. (Lakesha R. v Superior Court (Nov. 8, 2013,
B251776) [nonpub. order].) The present appeal is equally meritless. It does not meet any
criteria for treating an appeal as a writ petition. (Morehart v. County of Santa Barbara
(1994) 7 Cal. 4th 725, 744-747; Olson v. Cory (1983) 35 Cal. 4th 390, 401.) We decline to
treat this appeal as a writ matter.




                                             2
      The appeal is dismissed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           TURNER, P. J.




We concur:




      MOSK, J.




      MINK, J.*




*
      Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                           3